Exhibit 10.1

2008 GRAHAM PACKAGING HOLDINGS COMPANY

MANAGEMENT OPTION PLAN

This 2008 Graham Packaging Holdings Company Management Option Plan is hereby
adopted by the Compensation Committee (the “Committee”) of Graham Packaging
Holdings Company, a Pennsylvania limited partnership (the “Company”), as of the
Effective Date (as defined below).

ARTICLE I

PURPOSE OF PLAN

The Plan is adopted by the Committee for certain Eligible Individuals as a part
of the compensation and incentive arrangements for such individuals by providing
them with the opportunity to receive Options to purchase Units of the Company.
The Plan is intended to advance the best interests of the Company by allowing
such individuals to acquire an ownership interest in the Company, thereby
motivating them to contribute to the success of the Company and to remain with
the Company and its Subsidiaries and affiliates. It is anticipated that the
availability of Options under the Plan will also enhance the Company’s ability
to attract and retain individuals of exceptional talent to contribute to the
sustained progress, growth and profitability of the Company.

ARTICLE II

DEFINITIONS

For purposes of the Plan, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:

“2004 Plan” shall mean the 2004 Graham Packaging Holdings Company Management
Option Plan, as amended.

“Board” shall mean the Board of Directors of the Company or such other
equivalent governing body as the Company may have.

“CEO” shall mean the Chief Executive Officer of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Company, which shall be
appointed by the Board.

“Company” shall mean Graham Packaging Holdings Company, a Pennsylvania limited
partnership.

“Effective Date” shall mean March 7, 2008.

“Eligible Individual” shall mean an Employee, non-employee director,
non-employee advisor or consultant of the Company, or any of its Subsidiaries or
affiliates or any other individual providing services to the Company, or any of
its Subsidiaries or affiliates.

“Employee” shall mean any employee of the Company, or any of its Subsidiaries or
affiliates.



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exercise Price” shall mean the purchase price per Unit subject to an Option.

“Fair Market Value” shall mean that value, per Unit,

(i) prior to an Initial Public Offering, the fair market value of a Unit as
determined in good faith by the Committee based on the value of the Company as a
going concern, but without any discount with respect to the minority ownership
represented by such partnership interest or the contractual restrictions on the
transfer of the Units.

(ii) on and after an Initial Public Offering, the average of the closing trading
prices on the 20 business days immediately preceding the day of the valuation.

“Grantee” shall mean any Eligible Individual who holds an outstanding Option
granted under this Plan.

“Grant Date” shall mean the date an Option is granted pursuant to this Plan.

“Option” shall mean an option granted under the Plan to purchase Units.

“Option Agreement” shall mean the Option Agreement between a Grantee and the
Company, substantially in the form of agreement attached hereto as Exhibit A.

“Option Units” shall mean any Units issuable or issued by the Company upon
exercise of any Option by a Grantee.

“Person” shall mean an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization
and a governmental entity or any department, agency or political subdivision
thereof.

“Plan” shall mean this 2008 Management Option Plan, as amended from time to
time.

“Plan Year” shall mean initially the period beginning on the Effective Date and
ending on December 31, 2008, and thereafter each of the calendar years from 2009
through 2017.

“Initial Public Offering” shall mean a registered underwritten public offering
of common stock of the Company or a successor to the Company pursuant to an
effective registration statement under the Securities Act, which results in an
active trading market in such common stock. If such common stock is listed on a
national securities exchange or is quoted on the NASDAQ National Market, it
shall be deemed to be actively traded.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Subsidiary” shall mean any corporation of which the Company owns, directly or
through one or more Subsidiaries, securities having a majority of the ordinary
voting power in electing the board of directors of such corporation.

“Unit” shall mean a limited partnership interest in the Company based on 15,288
units outstanding as of the Effective Date (subject to dilution resulting from
other future issuances of equity).

 

2



--------------------------------------------------------------------------------

ARTICLE III

AVAILABLE OPTION UNITS

3.1 Option Units Subject to the Plan. Subject to adjustment as described in this
Article III and in Article VIII, the aggregate number of Units that may be
issued under the Plan is 1,278.4 Units, less the number of Units outstanding
under the 2004 Plan. After a Public Offering, the maximum aggregate number of
Units of the Company that shall be subject to Grants made under the Plan to any
individual during any calendar year shall be 1,278.4 Units, subject to
adjustment as described herein. The Units may be authorized but unissued Units
of the Company or reacquired Units of the Company, including Units purchased by
the Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged, or surrendered without having been exercised are forfeited, the Units
subject to such Grants shall be available again for purposes of the Plan.

3.2 Adjustments to Option Units. The maximum number of Units available for
Options, the number of Units covered by an outstanding Option, the kind of Units
issued under the Plan, and the price per Unit of such Option shall be
proportionately adjusted by the Committee to reflect any adjustments to the
Units pursuant to the Company’s Agreement of Limited Partnership and preclude
the enlargement or dilution of rights and benefits under such Options. Any
adjustments determined by the Committee shall be final, binding and conclusive.

ARTICLE IV

GRANT OF OPTIONS; OPTION TERMS

4.1 Eligibility. All Eligible Individuals shall be eligible to participate in
this Plan.

4.2 Selection of Grantees. The Committee shall have the authority to select
Eligible Individuals to receive Options and to grant Options to Eligible
Individuals in such amounts as it shall determine, in its full discretion. The
Board, however, may ratify or approve any grants of Options as it deems
appropriate.

4.3 Option Terms. All Options shall be subject to the terms and conditions set
forth herein and to such other terms and conditions consistent with this Plan
and as specified in the individual Option Agreement or an amendment thereto. All
Options shall be made conditional upon the Grantee’s acknowledgement, in writing
or by acceptance of the Option, that all decisions and determination of the
Committee or its delegate shall be final and binding on the Grantee, his or her
beneficiaries and any other Person having or claiming an interest under such
Option. Options granted under the Plan need not be uniform as among the
Grantees.

4.4 Number of Units. The Committee shall determine the number of Units that will
be subject to each Option grant. Options are not intended to qualify as
“incentive stock options” within the meaning of Code section 422, and no
incentive stock options shall be issue under the Plan as long as the Company is
not a corporation.

4.5 Term of Option. The Committee shall determine the term of each Option;
however, the term of any Option shall not exceed ten years from the Grant Date
of such Option.

4.6 Vesting and Exercisability of Options. Options shall become vested and
exercisable in accordance with the terms and conditions consistent with the
Plan, as determined by the Committee, and set forth in the Option Agreement. The
Committee, in its sole discretion, may accelerate the vesting and exercisability
of any or all outstanding Options at any time for any reason. The Committee
shall have the discretion to determine whether and to what extent the vesting
and exercisability of Options shall be tolled during any unpaid leave of
absences.

 

3



--------------------------------------------------------------------------------

4.7 Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to Eligible Individuals who are non-exempt employees under the Fair
Labor Standards Act of 1938, as amended, may not be exercisable for at least 6
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Grantee’s death, Disability or
retirement, or upon any other circumstances permitted by applicable
regulations).

4.8 Termination of Employment, Disability or Death.

(a) Except as provided below or as set forth in a Grantee’s Option Agreement, an
Option may only be exercised while the Grantee is employed by, or providing
service to, the Employer (as defined below) as an employee, advisor, consultant
or member of the Board. In the event that a Grantee ceases to be employed by the
Employer for any reason other than a Disability (as defined below), death, or
termination for Cause (as defined below), any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within 90 days after
the date on which the Grantee ceases to be employed by, or provide services to,
the Employer (or within such other period of time as may be specified in the
Option Agreement), but in any event no later than the date of expiration of the
Option term. Except as otherwise determined by the Committee, any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by, or provide services to, the Employer, shall
terminate as of such date.

(b) Except as otherwise set forth in a Grantee’s Option Agreement, in the event
the Grantee ceases to be employed by, or provide services to the Employer on
account of a termination for Cause by the Employer, any Option held by the
Grantee shall terminate as of the date the Grantee ceases to be employed by, or
provide services to, the Employer. In addition, notwithstanding any other
provisions of this Section 4, if the Board determines that the Grantee has
engaged in conduct that constitutes Cause at any time while the Grantee is
employed by, or providing service to, the Employer, or after the Grantee’s
termination of employment or service, any Option held by the Grantee shall
immediately terminate, and the Grantee shall automatically forfeit all Units
underlying any exercised portion of an Option for which the Company has not yet
delivered the Unit certificates (if any), upon refund by the Company of the
Exercise Price paid by the Grantee for such units. Upon any exercise of an
Option, the Company may withhold delivery of Unit certificates (if any) pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

(c) Except as otherwise set forth in a Grantee’s Option Agreement, in the event
the Grantee ceases to be employed by, or provide services to, the Employer as a
result of a Disability, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within one year after the date on which the
Grantee ceases to be employed by, or provide services to, the Employer (or
within such other period of time as may be specified in the Option Agreement),
but in any event no later than the date of expiration of the Option term. Except
as otherwise determined by the Board, any of the Grantee’s Options which are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by, or provide services to, the Employer, shall terminate as of such date.

(d) Except as otherwise set forth in a Grantee’s Option Agreement, if the
Grantee dies while employed by, or providing services to, the Employer, or
within 90 days after the date on which the Grantee ceases to be employed by, or
provide services to, the Employer on account of a termination of employment
specified in Section 4.8(a) above (or within such other period of time as may be
specified in the Option Agreement), any Option that is otherwise exercisable by
the Grantee shall terminate unless exercised within one year after the date on
which the Grantee ceases to be employed by, or provide services to, the Employer
(or within such other period of time as may be specified in the Option
Agreement), but in any event no later than the date of expiration of the Option
term. Except as otherwise determined by the Committee, any of the Grantee’s
Options that are not otherwise exercisable as of the date on which the Grantee
ceases to be employed by, or provide services to, the Employer shall terminate
as of such date.

(e) For purposes of this Section 4.8 and Article VI and Article VIII:

(i) “Employer” shall mean the Company, or any of its Subsidiaries or affiliates.

 

4



--------------------------------------------------------------------------------

(ii) “Employed by, or providing services to, the Company” shall mean employment
or service as an employee, consultant, advisor or member of the Board (so that,
for purposes of exercising Options a Grantee shall not be considered to have
terminated employment or service until the Grantee ceases to be an employee,
consultant, advisor or member of the Board), unless the Committee determines
otherwise.

(iii) “Disability” shall mean the inability of a Grantee to perform in all
material respects his duties and responsibilities to the Company, or any
Subsidiary of the Grantee, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months, or (ii) such shorter
period as the Company may determine. A Grantee (or his or her representative)
shall furnish the Company with satisfactory medical evidence documenting the
Grantee’s disability or infirmity.

(iv) “Cause” shall mean (A) willful misconduct or disregard for duty in the
performance of the duties assigned by the Company after the Grantee has received
notice of such negligence or disregard and has failed to cure such in the
performance of his duties; or (B) acts of moral turpitude, dishonesty or fraud,
which in the good faith opinion of the Committee, are materially harmful to the
Company.

ARTICLE V

EXERCISE OF OPTIONS

5.1 Right to Exercise. During the lifetime of a Grantee, Options may be
exercised only by the Grantee to whom the Options were granted (except that, in
the event of a Grantee’s disability, Options may be exercised by his or her
legal guardian or legal representative). In the event of the death of a Grantee,
exercise of Options shall be made only by the executor or administrator of the
deceased Grantee’s estate or the Person or Persons to whom the deceased
Grantee’s rights under the Option shall pass by will or the laws of descent and
distribution.

5.2 Exercise Price. The Exercise Price per Unit subject to an Option shall be
determined by the Committee and may be less than, equal to or greater than the
Fair Market Value of such Unit on the Grant Date. To the extent that the
Exercise Price per Unit subject to an Option is less than the Fair Market Value
of a Unit on the Grant Date, such Option may only be exercised on one of the
events described in Section 409A(a)(2)(A) of the Code.

5.3 Procedure for Exercise. Options may be exercised in whole or in part with
respect to any portion that is exercisable. To exercise an Option, a Grantee (or
such other Person who shall be permitted to exercise the Option, as set forth in
Section 5.1) must complete, sign and deliver to the Company (to the attention of
the Company’s Secretary) a notice of exercise substantially in the form attached
hereto as Annex I (or in such other similar form as the Committee may from time
to time adopt and provide to a Grantee) (the “Exercise Notice”), together with
payment in full of the Exercise Price multiplied by the number of Units with
respect to which the Option is exercised and delivery of the Option to which the
Units relate. A Grantee’s right to exercise the Option shall be subject to the
satisfaction of all conditions set forth in the Exercise Notice. Payment of the
Exercise Price shall be made in cash (including check, bank draft or money
order) or by such other method as the Committee may approve, or if subsequent to
an Initial Public Offering, to the extent permitted by the Committee (i) through
the delivery of irrevocable instructions to a broker to sell shares of common
stock of the successor corporation obtained upon the exercise of the Option and
to deliver promptly to the Company an amount out of the proceeds of such sale
equal to the aggregate Exercise Price for the shares being purchased or (ii) in
shares of common stock of the successor corporation that have been held for such
period of time as may be required by the Committee in order to avoid adverse
accounting treatment to the Company, the successor corporation, or their
affiliates. The Fair Market Value of shares of common stock of the successor
corporation delivered on exercise of Options shall be determined as of the date
of exercise. Any fractional shares will be paid in cash. The Committee may
authorize loans by the Company to Grantees in connection with the exercise of an
Option, upon such terms and conditions as the Committee, in its sole discretion,
deems appropriate; provided, however, that, subsequent to an Initial Public
Offering, loans granted in connection with the exercise of an Option may not be
made in a manner that violates the Sarbanes-Oxley Act of 2002.

 

5



--------------------------------------------------------------------------------

5.4 Required Agreements. Prior to an Initial Public Offering, an election to
exercise an Option shall not become effective unless and until a Grantee
executes a counterpart of the Company’s Agreement of Limited Partnership in
order to become bound thereby.

5.5 Withholding of Taxes. The Company may require the Grantee or other Person
receiving or exercising an Option to pay to the Company the amount of any such
taxes the Company is required to withhold to satisfy federal (including FICA),
state and local tax withholding requirements with respect to the exercise of
such Option, or the Company may deduct from other wages paid by the Company to
the Grantee the amount of any withholding taxes due with respect to the exercise
of an Option.

ARTICLE VI

TRANSFERABILITY OF OPTIONS OR UNITS

6.1 Options. Except as provided below, only the Grantee may exercise rights
under an Option during the Grantee’s lifetime. A Grantee may not transfer those
rights except by will or by the laws of descent and distribution. When a Grantee
dies, the personal representative or other Person entitled to succeed to the
rights of the Grantee may exercise such rights. Any such successor must furnish
proof satisfactory to the Company of his or her right to receive the Option
under the Grantee’s will or under the applicable laws of descent and
distribution. No such transfer shall be effective unless such transferee agrees
to be bound by the Option Agreement applicable to such Options.

6.2 Units. Except as otherwise determined by the Committee, Units received upon
the exercise of an Option shall be non-transferable except as provided in the
Company’s Agreement of Limited Partnership. Any other attempted transfer of
Units shall be null and void and of no effect.

6.3 Agreement of Limited Partnership. All Option Units shall be subject to the
provisions of the Company’s Agreement of Limited Partnership, the terms of which
are incorporated herein by reference, and in all respects, except as otherwise
provided specifically herein. The Committee shall have the authority to
interpret and construe an Option pursuant to the terms of the Plan, the
corresponding Option Agreement and the Agreement of Limited Partnership, and its
decisions shall be conclusive as to any questions arising hereunder. The Grantee
agrees to be bound by any provision of the Agreement of Limited Partnership that
relates to the Units.

ARTICLE VII

RIGHT OF FIRST REFUSAL; REPURCHASE RIGHT

7.1 Offer. Prior to an Initial Public Offering, if at any time an individual
desires to sell, encumber, or otherwise dispose of Units that were distributed
to him or her under the Plan and that are transferable, the individual may do so
only pursuant to a bona fide written offer, and the individual shall first offer
the Units to the Company by giving the Company written notice disclosing:
(a) the name of the proposed transferee of the Units; (b) the number of Units
proposed to be transferred or encumbered; (c) the proposed price; (d) all other
terms of the proposed transfer; and (e) a written copy of the proposed offer.
Within 60 days after receipt of such notice, the Company shall have the option
to purchase all or part of such Units at the price and on the terms described in
the written notice; provided that the Company may pay such price in installments
over a period not to exceed four years, at the discretion of the Board.

 

6



--------------------------------------------------------------------------------

7.2 Sale. In the event the Company (or an interest holder, as described below)
does not exercise the option to purchase Units, as provided above, the
individual shall have the right to sell, encumber, or otherwise dispose of the
shares of Company Stock described in Section 7.1 at the price and on the terms
of the transfer set forth in the written notice to the Company, provided such
transfer is effected within 15 days after the expiration of the option period.
If the transfer is not effected within such period, the Company must again be
given a purchase option, as provided above.

7.3 Assignment of Rights. The Board, in its sole discretion, may waive the
Company’s right of first refusal and repurchase right under this Article VII. If
the Company’s right of first refusal or repurchase right is so waived, the Board
may, in its sole discretion, assign such right to the remaining interest holders
of the Company in the same proportion that each interest holder’s ownership
bears to the ownership of all the interest holders of the Company, as determined
by the Board. To the extent that an interest holder has been given such right
and does not purchase his or her allotment, the other interest holders shall
have the right to purchase such allotment on the same basis.

7.4 Purchase by the Company. Prior to a Public Offering, if a Grantee ceases to
be employed by, or provide service to, the Company, for 300 days following the
Grantee’s termination date, the Company shall have the right to purchase all or
part of any Option Units distributed to him or her under the Plan at its then
current Fair Market Value (or at such other price as may be established in the
Option Agreement).

7.5 Initial Public Offering. On and after an Initial Public Offering, the
Company shall have no further right to purchase Units under this Article VII.

7.6 Limited Partnership Agreement. Notwithstanding the provisions of this
Article VII, if the Committee requires that a Grantee to become a party to a
Limited Partnership Agreement or similar agreement with respect to any Units
distributed pursuant to the Plan, and such agreement contains a right of first
refusal or repurchase right, the provisions of this Article VII shall not apply
to such Units.

ARTICLE VIII

PARTNERSHIP CHANGES; SALE OF BUSINESS; CHANGE OF CONTROL

8.1 Adjustments.

(a) Changes in Partnership. In the event of a merger or other business
combination, the Committee may make such adjustments in the number and type of
Units or shares authorized by the Plan, the number and type of Units or shares
covered by outstanding Options and Exercise Prices specified therein and other
amendments to the Plan as the Committee, in good faith, determines to be
appropriate and equitable.

(b) Merger or Consolidation. In its absolute discretion, and on such terms and
conditions as it deems appropriate, coincident with or after the grant of any
Option, the Committee may provide that such Option cannot be exercised after the
merger or consolidation of the Company into another company or corporation, the
exchange of all or substantially all of the assets of the Company for the
securities of another corporation, the acquisition by a corporation of 80% or
more of the Company’s partnership interest or the liquidation or dissolution of
the Company (any of these events constituting a “Transaction”), and if the
Committee so provides, it must also provide either by the terms of such Option
or by a resolution adopted prior to the occurrence of such merger,
consolidation, exchange, acquisition, liquidation or dissolution, that, for ten
business days prior to such event, such Option shall be exercisable as to all
Units subject thereto, notwithstanding anything to the contrary in any
provisions of such Option and that, upon the occurrence of such event, such
Option shall terminate and be of no further force or effect; provided, however,
that (i) the Committee may not provide that Options cannot be exercised
following a Transaction unless the occurrence of such Transaction would result
in the Grantee who exercised his or her Options immediately prior to the
Transaction receiving cash or marketable securities as a result of the
Transaction, and (ii) the Committee may also provide, in its absolute
discretion, that even if the Option shall remain exercisable after any such
event,

 

7



--------------------------------------------------------------------------------

from and after such event, any such Option shall be exercisable only for the
kind and amount of securities and other property (including cash), or the cash
equivalent thereof, receivable as a result of such event by the holder of a
number of partnership interests for which such Option could have been exercised
immediately prior to such event. Notwithstanding anything herein to the
contrary, in the event the Company is converted into corporate form to
facilitate an Initial Public Offering, the Options shall remain exercisable for
shares of common stock of the successor corporation in accordance with the
second clause of the proviso above and all references in this Plan and in the
related Option Agreement to Units shall be deemed to be references to the
Company’s common stock or such other security as the Committee shall designate.

8.2 Sale of Business.

(a) Notice and Acceleration. Notwithstanding anything to the contrary in
Section 8.3, within a reasonable period of time, but no less than 10 days prior
to a “Sale of the Business” (as defined in the Company’s Agreement of Limited
Partnership), unless the Committee determines otherwise, (i) the Company shall
provide to each Grantee with outstanding Options, written notice of such Sale of
the Business and (ii) all outstanding Options shall automatically accelerate and
become fully exercisable.

(b) Termination of Options. Also, notwithstanding anything to the contrary in
Section 8.3, upon a Sale of the Business, unless the Committee determines
otherwise, all outstanding Options that are not exercised shall terminate and be
cancelled without any payment theretofore.

8.3 Change of Control.

(a) Notice and Acceleration. Except as otherwise provided in Section 8.2, upon a
Change of Control, unless the Committee determines otherwise, as set forth
below, (i) the Company shall provide each Grantee with outstanding Grants
written notice of such Change of Control; (ii) all outstanding Options shall
automatically accelerate and become fully vested and exercisable.

(b) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options that are not
exercised shall be assumed by, or replaced with comparable options by, the
surviving corporation (or a parent or subsidiary of the surviving corporation).

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take one or both of the following actions: the
Committee may (i) require that Grantees surrender their outstanding Options in
exchange for a payment by the Company, in cash, in an amount equal to the amount
by which the then Fair Market Value of the Units subject to the Grantee’s
unexercised Options exceeds the Exercise Price of the Options; or (ii) after
giving Grantees an opportunity to exercise their outstanding Options, terminate
any or all unvested and/or unexercised Options at such time as the Committee
deems appropriate. Such surrender or termination shall take place as of the date
of the Change of Control or such other date as the Committee may specify.

(d) Change of Control of the Company. As used herein, a “Change of Control”
shall be deemed to have occurred if:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) (other than persons who are shareholders on the effective date of
the Plan) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a change of ownership resulting from the death of a shareholder, and a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
shareholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
shareholders to more than 50% of all votes to which all shareholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or

 

8



--------------------------------------------------------------------------------

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where the interest holders of the Company, immediately prior
to the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, Units or such other equity interests of the Company
entitling such interest holders to more than 50% of all votes to which all
interest holders of the surviving corporation would be entitled in the election
of directors; (B) a sale or other disposition of all or substantially all of the
assets of the Company; or (C) a liquidation or dissolution of the Company.

8.4 Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in the Plan shall be construed to (a) limit the right of the Committee
to grant Options under the Plan in connection with the acquisition, by purchase,
lease, merger, consolidation, or otherwise, of the business or assets of any
corporation, firm or association, including grants of Options to employees
thereof who become Eligible Individuals, or for other proper corporate purposes;
or (b) limit the right of the Company to grant Units or make other awards
outside of the Plan. Without limiting the foregoing, the Committee may make
grant Options to an employee of another corporation who becomes an Eligible
Individual by reason of a corporate merger, consolidation, acquisition of stock
or property, reorganization, or liquidation involving the Company or any
Subsidiary in substitution for a stock option or other type of applicable equity
grants made by such corporation. The terms and conditions of the substitute
grants may vary from the terms and conditions required by the Plan and from
those of the substituted stock incentives. The Committee shall prescribe the
provisions of the substitute grants.

ARTICLE IX

ADMINISTRATION

9.1 Plan Administrator. The Plan shall be administered and interpreted by the
Board or by the Committee. After an Initial Public Offering of the Company’s
Units, the Plan shall be administered by a committee of Board members, which may
consist of “outside directors,” as defined under Code section 162(m) and related
Treasury regulations, and “non-employee directors,” as defined under Rule 16b-3
under the Exchange Act. The Committee may delegate authority to one or more
subcommittees as it deems appropriate. To the extent that the Board or a
subcommittee administers the Plan, references in the Plan to the “Committee”
shall be deemed to refer to the Board or subcommittee.

9.2 Committee Authority. The Committee shall have the sole authority to
(a) determine the individuals to whom Options shall be granted; (b) determine
the size and terms of the Options granted; (c) determine the time when the
Options shall be granted and the duration of any applicable exercise or vesting
period; (d) amend the terms of any previously granted Option; and (e) deal with
any other matters arising under the Plan. However, the Board may ratify or
approve any grants of Options as it deems appropriate.

9.3 Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements, and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations and
determinations shall be conclusive and binding on all Persons having any
interest in any Options. All powers of the Committee shall be executed in its or
their sole discretion, in the best interest of the Company, not as a fiduciary,
and in keeping with the objectives of the Plan and need not be uniform as to
similarly situated individuals.

9.4 Delegation of Authority. In addition to the delegation described in
Section 7.1 and subject to applicable law, the Board or the Committee may
delegate to one or more officers of the Company the authority to designate
employees, consultant or advisors who shall receive Options under the Plan and
to determine the number of Options to be received by such employee, consultant
or advisor. In that event, the Board or Committee shall specify the maximum
number of Options that the officers may award. The Board or Committee may not
authorize an officer to designate himself or herself as a recipient of an
Option. To the extent that one or more officers administer the Plan, references
in the Plan to the “Committee” shall be deemed to refer to such officers.

 

9



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Amendment, Suspension and Termination of Plan. The Company may amend, alter
or discontinue the Plan, at any time and from time to time; provided, however,
that any alteration or amendment that would require shareholder approval in
order for the Plan to continue to meet any applicable legal or regulatory
requirements shall be effective only if it is approved by the shareholders of
the Company in the manner required thereby. Unless otherwise provided in the
terms of an Award, the Committee may at any time decrease or cancel any
outstanding Award (or provide substitute Awards at the same or a reduced
exercise or purchase price or with no exercise or purchase price, but such
price, if any, must satisfy the requirements that would apply to the substitute
or amended Award if it were then initially granted under the Plan) for the
purpose of satisfying changes in law or for any other lawful purpose.

10.2 Governing Document. The Plan, the Option Agreement and the Agreement of
Limited Partnership shall be the controlling documents. No other statements,
representations, explanatory materials or examples, oral or written, may amend
the Plan in any manner. The Plan shall be binding upon and enforceable against
the Company and its successors and assigns.

10.3 Funding of the Plan. This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Options. In no event shall
distributions be paid upon any the Units underlying any Options.

10.4 No Right to Participate. Except as otherwise agreed to by the Company, no
Eligible Individual shall have a right to be selected as a Grantee or, having
been so selected, to be selected again to receive a grant of Options.

10.5 No Employment Contract. Without derogating from any rights any employee may
have pursuant to independent contractual arrangements, nothing in this Plan
shall interfere with or limit in any way the right of the Company, or any of its
Subsidiaries or affiliates to terminate any Grantee’s employment or services at
any time (with or without Cause), nor confer upon any Grantee (a) any right to
continued employment by the Company, or any of its Subsidiaries or affiliates
for any period of time or to continue such employee’s present (or any other)
rate of compensation or (b) any right to continue to perform services for the
Company, or any of its Subsidiaries or affiliates.

10.6 Headings. Section headings are for reference only. In the event of a
conflict between a title and the content of a Section, the content of the
Section shall control.

10.7 Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company under the Options shall be subject to all applicable laws and to
approvals by any governmental or regulatory agency as may be required. The
Committee may revoke any Option if it is contrary to law or modify an Option to
bring it into compliance with any valid and mandatory government regulation.

10.8 Initial Public Offering. The provisions of the Plan that refer to an
Initial Public Offering, or that refer to, or are applicable to Persons subject
to, section 16 of the Exchange Act or section 162(m) of the Code, shall be
effective, if at all, upon the initial registration of the Company’s Units under
section 12(g) of the Exchange Act, and shall remain effective thereafter for so
long as such Units are so registered.

10.9 Grantees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Options on such terms and conditions as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

 

10



--------------------------------------------------------------------------------

10.10 Governing Law. The validity, construction, interpretation and effect of
the Plan and Option Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflict of laws provisions thereof.

 

11



--------------------------------------------------------------------------------

Annex I

EXERCISE NOTICE

(Applicable Prior to an Initial Public Offering)

This Exercise Notice (this “Notice”) is given by the undersigned individual
(“Grantee”) to Graham Packaging Holdings Company, a Pennsylvania limited
partnership (the “Company”), in connection with the Grantee’s exercise of an
Option granted pursuant to the 2008 Graham Packaging Holdings Company Management
Option Plan, effective February 15, 2008 (the “Plan”), to purchase Option Units
(as defined in the Plan). Capitalized terms used but not defined herein shall
have the respective meanings ascribed to them in the Plan.

1. Purchase and Sale of Option Units.

(a) Upon delivery to the Company of (i) this Notice, (ii) the aggregate Exercise
Price for the Option Units purchased hereunder by certified check, bank draft or
money order made payable to “Graham Packaging Holdings Company” and (iii) the
Option to which the Option Units relate, the Company shall sell and issue to
Grantee, the Option Units that Grantee elects to purchase hereunder.

(b) Notwithstanding the previous paragraph, Grantee’s election to purchase
Option Units hereunder shall not be valid unless and until the Grantee executes
a counterpart of the Company’s Agreement of Limited Partnership in order to
become bound thereby.

2. Effect of Exercise. Grantee acknowledges and agrees that:

(a) Neither the issuance of the Option Units to Grantee nor any provision
contained herein shall entitle Grantee to remain in the employment of, or
continue to provide services to, the Company, or any of its Subsidiaries or
affiliates or affect the right of the Company to terminate Grantee’s employment
or services at any time for any reason.

(b) The Company shall have no duty or obligation to disclose to Grantee and
Grantee shall have no right to be advised of, any material information regarding
the Company, or any of its Subsidiaries or affiliates in connection with the
repurchase of Option Units upon the termination of Grantee’s employment with, or
services to, the Company, or any of its Subsidiaries or affiliates or as
otherwise provided hereunder.

(c) The Company shall be entitled to withhold from any amounts due and payable
by the Company to Grantee (or secure payment from Grantee in lieu of
withholding) the amount of any withholding or other tax due from the Company
with respect to such Option Units and the Company may defer issuance until
indemnified to its satisfaction.

(d) The Option Units issued in connection herewith hereunder, are issued as a
part of the compensation and incentive arrangements between the Company and
Grantee.

3. Restriction on Option Units. Grantee acknowledges that the Option Units being
purchased hereunder are being issued pursuant to the Plan, the terms and
conditions of which are incorporated herein as if set forth fully herein, and
that such Option Units are subject to certain restrictions on transfer, rights
of repurchase and other provisions set forth in the Plan and the agreement
executed pursuant to Section 1(b) above (For Option Units).

*    *    *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantee has executed this Notice as of the date written
below.

 

Number of Units Acquired:    

 

   Aggregate Exercise Price:    

 

  

 

   

 

Signature of Grantee     Date

 

   

 

Print Grantee’s Name     Grantee’s Social Security Number Grantee’s Residence
Address:     Mailing Address, if different from Residence:

 

   

 

Street     Street   

 

   

 

City                                             State                Zip Code  
  City                                         State                    Zip Code

 

13